UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported: November 11, 2011) Gulf United Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52322 20-5893642 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 22165 Houston, Texas 77227-2165 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (713) 942-6575 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)Compensatory Arrangements of Certain Officers. On November 11, 2011, the Company entered into an employment agreement with David Pomerantz, the Company’s chief financial officer.The initial term of the employment agreement is effective November 1, 2011 and will expire on July 11, 2012, and may be terminated at any time by the Company upon 30 days prior written notice.Under the agreement, Mr. Pomerantz will be paid an annual salary of $200,000 and may earn bonuses at the sole discretion of the board of directors and will be eligible to participate in the Company’s benefit plans.As an inducement to enter into the employment agreement, Mr. Pomerantz was granted a five year option to purchase up to 500,000 shares of common stock and 200,000 shares of restricted stock pursuant to the Company’s 2011 Stock Option Plan.Both the options and the restricted stock vest 1/3 annually, beginning on the first anniversary of the grant date.The foregoing summary of the employment agreement is qualified in its entirety by reference to such agreement, a copy of which is filed as Exhibit 10.1 to this Report and is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (c)Exhibits The following exhibits are to be filed as part of this 8-K: EXHIBIT NO. IDENTIFICATION OF EXHIBIT Employment Agreement, dated as of November 11, 2011, by and between Gulf United Energy, Inc. and David Pomerantz SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 15, 2011 GULF UNITED ENERGY, INC. By: /S/ JOHN B. CONNALLY III John B. Connally III, Chief Executive Officer -2-
